DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on July 29th, 2021, have been carefully considered.
Claims 1, 7, 8, 12, and 17 have been amended.
No claims have been added or canceled.
Claims 1-20 are currently pending in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 2, 4, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoshima et al. [US2006/0047924]. Aoshima teaches server and method for managing volume storing digital archive.

Regarding claim 1, Aoshima teaches a method comprising: 
receiving a replication request to replicate a source LUN from a first storage system to a second storage system that is based on a different platform than the first storage system [Aoshima paragraph 0156, first lines “…The archive management server 905 reports the details on the logical path 938B relating to the replicate destination physical VOL 935B (the port ID, target ID and LUN, for example) to the first storage control system 909 and instructs the first and second storage control systems 909 to generate the replicate of the content archive 923 in the replicate source physical VOL 935A in the replicate destination physical VOL 935B (S37)…”]
validating attributes of the source LUN and a proposed replication identifier [Aoshima paragraph 0063, all lines “…the processing to associate attribute information of a replicate source physical VOL of the content archive with a replicate destination physical VOL…”];
wherein the validating comprises determining whether the source LUN is of a supported LUN type and a supported block size [Aoshima paragraph 0176, most lines “…the archive management server 905 seeks one or more blank physical VOL that possess the desired disk characteristic (a physical VOL with a `Free` status, for example) based on the attribute of the migration-target physical VOL, and selects one or a plurality of blank physical VOL from among the one or the plurality of blank physical   
creating a destination LUN using the attributes and the proposed replication identifier based upon successful validation of the attributes and the proposed replication identifier [Aoshima paragraph 0020, last lines “…The archive replicate means generate, in the replicate destination physical volume, a replicate of a digital archive in the replicate source physical volume by controlling at least one of a first storage control system comprising the replicate source physical volume and a second storage control system comprising the replicate destination physical volume…”]; and 
storing data of the source LUN into the destination LUN based upon the proposed replication identifier [Aoshima paragraph 0156, middle lines “…the replicate 
  
Regarding claim 2, as per claim 1, Aoshima teaches the validating comprises: validating that the proposed replication identifier is unique to the second storage system [Aoshima paragraph 0086, first lines “…the logical VOL-IDs are IDs allocated to each of the plurality of physical VOL 935 that exist in the storage control system pool 907, these logical VOL-IDs being recognized by the archive host 903. The logical VOL-IDs may be a set of physical VOL-IDs and enclosure IDs (described subsequently), or may be IDs prepared separately from these IDs. Duplicate logical VOL-IDs are not present in the storage control system pool 907…” (The examiner has determined that since the prior art teaches there are no duplicate IDs that the IDs are considered to be unique.)].
  
Regarding claim 4, as per claim 1, Aoshima teaches the validating comprises: determining that the second storage system has access of attributes within a list of minimum required attributes for creating the destination LUN (Attribute table) [Aoshima paragraph 0176, most lines “…the archive management server 905 seeks one or more blank physical VOL that possess the desired disk characteristic (a physical VOL with a `Free` status, for example) based on the attribute of the migration-target physical VOL, and selects one or a plurality of blank physical VOL from among the one or the plurality of blank physical VOL thus found (in other words, migration-destination physical VOL candidates). Here, the `desired disk characteristic` of a migration destination physical VOL candidate can, for example, be the `high reliability/high performance` disk 

Regarding claim 6, as per claim 1, Aoshima teaches the validating comprises: determining whether there is sufficient storage space for the destination LUN based upon a size attribute [Aoshima paragraph 0176, most lines “…the unused capacity is larger than a predetermined capacity (20 GB, for example)…”].  

Regarding claim 7, as per claim 1, Aoshima teaches restoring the destination LUN from the second storage system to the first storage system as a restored source LUN [Aoshima paragraph 0159, all lines “…If, after this serial processing, the content archive 923 in the replicate source physical VOL 935A is damaged, the archive management server 905 judges, based on the logical-physical VOL management table 953, the pointer 100A and the replication management table 957A, in which physical VOL of which storage control system the replicate 923R of the content archive 923 exists, and is able to recover the damaged content archive 923 by acquiring the replicate 923R of the content archive from the physical VOL 935B thus determined…” and paragraph 0207, most lines “…the content archive that exists in the physical VOL in a certain disk-type storage device is replicated in the physical VOL of another disk-type 

Regarding claim 9, as per claim 1, Aoshima teaches the validating comprises: determining whether the attributes can be created within the second storage system [Aoshima paragraph 0175, first lines “…The archive management server 905 checks (S52) whether the migration-target physical VOL exists in the storage control system pool 907 by referencing the logical-physical VOL management table 953…”].  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aoshima et al. [US2006/0047924] in view of Tanaka et al. [US2006/0010383]. Aoshima teaches server and method for managing volume storing digital archive. Tanaka teaches content providing system, information processing device and method, output device, and method, and program.

Regarding claim 3, as per claim 1, Aoshima fails to explicitly teach performing a random generation to create the proposed replication identifier. However, Tanaka does teach performing a random generation to create the proposed replication identifier is a well known technique in the art for generating identifiers [Tanaka paragraph 0110, most lines “…The resource ID acquisition unit 22 acquires the resource ID included in the insertion notifying message etc. In addition, as described above, the drive name or the ID of the DVD disc 3 may not be taken as the resource ID, but the resource ID acquisition unit 22 self-generates a unique ID on the basis of a random number of a predetermined number of digits etc., and the unique ID may be regarded as the resource ID…”]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoshima’s data replication with Tanaka’s use of randomly generated unique ID’s for the benefit of easily and quickly specify a device on the reproduction side and a device on the display side and use the devices content [Tanaka paragraph 0009, all lines “…allows specifying a device on the reproduction side and a device on the display side easily and quickly, so as to use content…”].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aoshima et al. [US2006/0047924] in view of Ahmed et al. [US9,632,827]. Aoshima teaches server and method for managing volume storing digital archive. Ahmed teaches resource manager for managing the sharing of resources among multiple workloads in a distributed computing environment. 

Regarding claim 5, as per claim 1, Aoshima fails to explicitly teach in response to unsuccessful validating the attributes based upon a determination that an attribute is missing at the second storage system for creating the destination LUN, requesting the attribute from the first storage system.
However, Ahmed does teach in response to unsuccessful validating the attributes based upon a determination that an attribute is missing at the second storage system for creating the destination LUN, requesting the attribute from the first storage 
Aoshima and Ahmed are analogous arts in that they both deal with provisioning data storage. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aoshima’s data replication with Ahmed’s ability to re-request attributes from the first storage system for the benefit of sharing and managing resources on a distributed computing environment which improves efficiencies and cost savings [Ahmed column 3, lines 4-9 “…method for managing multiple workloads on a common set of shared resources in a distributed computing environment. This sharing of resources allows for greater efficiencies and/or cost savings, particularly where the workloads and resource demands fluctuate…”].

Allowable Subject Matter
Claims 12-20 allowed.
s 8, and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8, and 10-11, the prior art of record fails to explicitly teach the validating comprises: proposing a substitute default attribute for an attribute that is unsuccessfully validated. As well as flagging an attribute as either generic or proprietary and restructuring data within the destination LUN to create the restored source LUN.

Response to Arguments
Applicant's arguments filed July 29th, 2021, have been fully considered but they are not persuasive.
The examiner maintains that Aoshima clearly teaches the validating comprises determining a source LUN is of a supported LUN type and block size. In addition to the citations made in the above rejection, the examiner has determined paragraph 0020 provides a teaching of requiring the source to be a supported type of LUN so as to make a match with the destination volume will have the ability to store an archive on said destination volume. Paragraph 0020 states “...The server further comprises replicate destination physical volume selection means and archive replicate means. The replicate destination physical volume selection means select, from among the plurality of physical volumes, a replicate destination physical volume that is capable of storing a digital archive in a replicate source physical volume selected from among the plurality of physical volume on the basis of the volume state. The archive replicate means generate, in the replicate destination physical volume, a replicate of a digital archive in .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139